Citation Nr: 1241724	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  00-11 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for an adjustment disorder with an anxious mood, evaluated as 30 percent disabling, effective September 25, 2000 to August 10, 2009. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected adjustment disorder with depressed mood, prior to August 10, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active duty for training from May 1985 to September 1985 and active service from January 1986 to August 1990. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) on appeal from a December 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which increased the evaluation for the Veteran's service-connected adjustment disorder with an anxious mood from 10 percent to 30 percent. 

The Veteran and his wife presented testimony before the undersigned Veterans Law Judge (VLJ) concerning this in July 2007.  A transcript of the hearing is of record. 

The claims were remanded by the Board in January 2008 for additional development and to address due process concerns.  More specifically, the RO/Appeals Management Center (AMC) was instructed to provide the requisite notice mandated by Dingess v. Nicholson, 19 Vet. App. 473 (2006); to obtain records from the Social Security Administration  (SSA); to obtain additional VA treatment records; and to schedule the Veteran for appropriate VA examinations. The actions directed by the Board were accomplished and the matter was then returned to the Board for appellate review. 

In the interim, in a July 2010 rating decision, the RO granted an increased rating of 70 percent for adjustment disorder with anxious mood, effective August 10, 2009, and also granted entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected adjustment disorder with anxious mood, effective August 10, 2009.

The case was then returned to the Board; and in a February 2011 decision, the Board, among other decisions, denied entitlement to ratings higher than 30 percent prior to August 10, 2009, and 70 percent, effective August 10, 2009.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Partial Remand, the Court remanded the Board's February 2011 decision insofar as it denied entitlement to a rating higher than 30 percent prior to August 10, 2009.  The Veteran withdrew his appeal regarding the Board's denial of an evaluation in excess of 70 percent for an adjustment disorder with an anxious mood, as of August 10, 2009, in addition to other matters that were decided in the Board's February 2011 decision.  Therefore, the Board's decision concerning the issue of entitlement to a rating higher than 70 percent for an adjustment disorder with an anxious mood, effective August 10, 2009 is final and is not the subject of this appeal.

Although the Veteran has filed formal claims for a TDIU throughout the course of the appeal, a derivative TDIU claim also has been raised by the record as part of his increased rating claim for an adjustment disorder with anxious mood.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has submitted evidence he is unable to work because of the severity of the adjustment disorder with anxious mood.  The RO already has granted a TDIU effective August 10, 2009.  However, the issue of his entitlement to a TDIU prior to August 10, 2009 has not been resolved and is part and parcel of his increased rating claim for an adjustment disorder with anxious mood.  In Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

Therefore, the issues are correct as noted on the first page of this decision.



After the case was certified to the Board, the Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran's representative waived RO consideration of the newly submitted evidence.

In December 2011, the Veteran submitted a claim for entitlement to special monthly compensation (aid and attendance/housebound).  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Effective September 25, 2000 to August 10, 2009, the Veteran's PTSD causes occupational and social impairment, but not total social impairment, with deficiencies in most areas, such as work, thinking, and mood, and has symptoms of suicidal ideation, significant panic or depression, intermittent visual and audio hallucinations, impaired impulse control, and difficulty in adapting to stressful circumstances. 

2.  From September 25, 2000 to August 10, 2009, the Veteran met the schedular criteria for TDIU and his service-connected adjustment disorder with anxious mood precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Effective September 25, 2000, to August 10, 2009, the criteria for a rating of 70 percent, but no higher, for an adjustment disorder with anxious mood are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9440 (2012). 



2.  From September 25, 2000, to August 10, 2009, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board acknowledges that the Veteran was not provided with proper section 5103(a) notice prior to the issuance of the December 2000 rating decision that is the subject of his appeal concerning his claim for an increased rating for an adjustment disorder with an anxious mood.  The Veteran's original claim for increased rating was filed before the current section 5103(a) notice requirement became effective in November 2000.  RO letters dated in May 2003, April 2008, and November 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his adjustment disorder with anxious mood had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The April 2008 and November 2008 letters also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the May 2003, April 2008, and November 2008 letters satisfied VA's duty to notify.  The issue was subsequently readjudicated in supplemental statements of the case (SSOCs) dated from June 2003 to July 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2010). This duty has also been met, as the Veteran's VA treatment records have been obtained, as have records associated with the Veteran's claim for benefits from the SSA, and he was afforded several appropriate VA examinations in conjunction with each of his claims.  The Board notes at this juncture that the RO/AMC was instructed in January 2008 to obtain the Veteran's complete VA treatment records dated since July 2007 and that review of the claims folder reveals that records from the VAMC in New Orleans obtained post-remand are dated July 2009, forward.  It appears, however, that due to a move, the Veteran was receiving treatment at the Alexandria VAMC during the time period between July 2007 and July 2009.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained. 

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in July 2007, in which he presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the undersigned VLJ set forth the issues to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Rather, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

With respect to the derivative TDIU claim, the Board herein grants entitlement to a TDIU effective from September 25, 2000.  This represents a complete grant of the benefits sought on appeal.  For this reason, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  


II.  Increased Rating for Adjustment Disorder

The Veteran was originally granted service connection for an adjustment disorder with anxious mood in an April 1991 rating decision and was assigned a 10 percent disability rating.  The Veteran appealed the rating assigned to the Board, which eventually denied the claim continuing the 10 percent rating for the adjustment disorder in a July 1996 Board decision.

On September 25, 2000, the Veteran filed an increased rating claim for his adjustment disorder with anxious mood.  The RO granted an increased rating of 30 percent for the adjustment disorder with anxious mood in a December 2000 rating decision, assigning an effective date of September 25, 2000.  This is the rating decision on appeal.  After the Board remanded this case, in a July 2010 rating decision, the RO granted an increased rating of 70 percent for adjustment disorder with anxious mood, effective August 10, 2009, and also granted entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected adjustment disorder with anxious mood, effective August 10, 2009.

In a February 2011 decision, the Board denied entitlement to ratings higher than 30 percent prior to August 10, 2009, and 70 percent, effective August 10, 2009 for the adjustment disorder with anxious mood.  Thereafter, the portion of the Board's decision denying a rating higher than 30 percent from September 25, 2000 to August 10, 2009 was remanded by the Court, pursuant to a Joint Motion for Partial Remand.  The Veteran withdrew his appeal regarding the Board's denial of an evaluation in excess of 70 percent for an adjustment disorder with an anxious mood, as of August 10, 2009.  Thus, the remaining issue for consideration is whether the Veteran should be assigned a rating higher than 30 percent from September 25, 2000 to August 10, 2009.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disabilities have remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The criteria for evaluating a chronic adjustment disorder are found at 38 C.F.R. § 4.130, Diagnostic Code 9440.  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

GAF scores ranging between 71 and 80 are assigned when, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).

GAF scores ranging between 11 and 20 are assigned when there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).

The Veteran is currently assigned a 30 percent disability rating for an adjustment disorder with anxious mood from September 25, 2000 to August 10, 2009.  

A January 2000 record from the Arthritis and Immunology Associates, which was obtained from the SSA, reports that mental status examination of the Veteran revealed neat appearance; alert patient; normal behavior; cooperative attitude; well-oriented; good attention; calculations consistent with education; fund of general knowledge within boundaries of education; memory for immediate recall and delayed recall was good; remote memory was good; reasonability ability was good; insight into personal problems was reasonable; the Veteran could follow commands; thought content was normal; affect was flat; and the Veteran appeared somewhat anxious and tense.  It was noted that the Veteran appeared to have anxiety. 

The Veteran requested a mental health appointment and was seen in September 2000, at which time he reported being followed by a psychiatrist and attending anger management group therapy over the prior year.  He indicated that his life was consumed by various medical problems that had disabled him at a young age.  The Veteran spoke of the resulting difficulties and despair they had caused in his life and his inability to adequately support his family since he had been unable to work such that they had to give up their home and move in with his in-laws.  The Veteran reported that there had been times he had been so depressed that he had contemplated suicide, but thinking about the impact this would have on his family prevented him from acting.  He complained of anxiety attacks and wanting stronger medication.  See PTSD outpatient note. 

The Veteran underwent a VA C&P mental disorders examination in November 2000.  In pertinent part, he denied any prior psychiatric hospitalizations save one admission following service for evaluation only; he reported current outpatient treatment for a diagnosis of anxiety and current medications to include Prozac, Clonidine and Trazodone.  The Veteran indicated that he was living with friends at that time.  When asked to describe his subjective feelings, the Veteran focused on muscle spasms in his back and went on to state that one arm and leg tended to be rather numb.  He let it be known that he was somewhat isolative from a social standpoint and reported that he was irritable and easily angered. 

The examiner reported that there was no impairment of thought processes or communication, no delusions, and no inappropriate behavior.  The Veteran indicated the presence of occasional "popping" in his head, which the examiner noted did not meet the criteria for hallucinations.  The Veteran also reported that he had had an occasional suicidal thought, but never any intent.  He denied any homicidal thoughts unless especially angry in traffic, which the examiner noted sounded like road rage.  The Veteran indicated that he was in no danger to himself or others at that time. 

The examiner also reported that the Veteran was able to maintain his personal hygiene and was oriented to all spheres.  He was able to recall three of three objects in five minutes, although he was prompted a little on one item.  No obsessive or ritualistic behaviors were found; speech was within normal limits, although still at the lower limits in terms of rate of speech; the Veteran spoke slowly, which the examiner noted seemed deliberate; there were no irrelevant or illogical thoughts and no obscure speech patterns; and there was no history of panic attacks, although the Veteran stated that he felt safer when he was alone and in the house.  The examiner noted that this feeling of safety in the situation of his home was of several years duration and did not involve panic attacks upon close questioning. 

Under the section of depression, the Veteran stated that he had tension and irritability and was quick to anger.  Regarding anxiety, he stated that he did feel safer at home and was tense when in a crowd.  The Veteran also indicated that he avoided going into stores due to uncomfortable feelings and reported that his friend did the shopping while he waited in his truck.  The examiner indicated that there was no evidence of impaired impulse control and that the Veteran was able to sleep, though he was using the medications described above.  Regarding any other symptoms the Veteran wanted to mention, the examiner noted that the Veteran reported occasional nausea and vomiting, variable appetite, and an inability to urinate requiring catheterization. 

An Axis I diagnosis of anxiety, as evidenced by an adjustment disorder with anxiety, was made.  The examiner noted that PTSD could be reconsidered at a future evaluation.  A Global Assessment of Functioning (GAF) score of 61 was assigned. 

In November 2000, the Veteran was found to be disabled pursuant to SSA standards based on a primary diagnosis of anxiety disorder and a secondary diagnosis of PTSD.  It was noted that the Veteran's anxiety disorder, specifically his PTSD with a GAF score of 41 indicated severe impairment within the meaning of SSA regulations.  The medical evidence revealed a generalized persistent anxiety accompanied by motor tension, autonomic hyperactivity, apprehensive expectation or vigilance and scanning; a persistent irrational fear of a specific object, activity, or situation, which resulted in a compelling desire to avoid the dreaded object, activity, or situation; recurrent severe panic attacks manifested by a sudden unpredictable onset of intense apprehension, fear, terror, and a sense of impending doom occurring on the average of at least once a week; recurrent obsession or compulsions, which are a source of marked distress; recurrent and intrusive recollections of a traumatic experience, which are a source of marked distress; and PTSD with a GAF score of 41.  

It was noted that the symptoms resulted in complete inability to function independently outside of the area of his home.  The Veteran had marked restrictions of activities of daily living and marked difficulties in maintaining social functioning.  He had frequent deficiencies of concentration, persistence or pace resulting in the failure to complete tasks in a timely manner (in work settings or elsewhere).  He had not had episodes of deterioration or decompensation in work or work-like settings, which caused the individual to withdraw from that situation or to experience exacerbations of signs and symptoms (which might include deterioration of adaptive behaviors) as he had not worked since his alleged onset date.  SSA determined that the Veteran became disabled on September 9, 1999.

A May 2001 VA examination report shows the Veteran's individual traumatic stressors remained to be verified by it was the examiner's opinion that the Veteran suffered from PTSD.  The Beck Depression Inventory also yielded a score of 47 indicating clinically significant levels of depression.  Data from the clinical interview suggested the presence of depression and all of these data suggested that the individual met the criteria for major depressive disorder.  His GAF score was 55, suggesting the PTSD symptoms were directly responsible for significant interpersonal and occupational role deficits.  It was felt that his avoidance and emotional numbing symptoms made it extremely difficult for him to function normally in the social or occupational environment.

A separate statement submitted in December 2001 by a VA physician notes the Veteran meet the criteria for PTSD and had a GAF score of 41.  In April 2003, another VA physician noted that the Veteran had PTSD with psychotic symptoms.  He heard voices, experienced paranoia, and had depression and anxiety.  His GAF score was 35 and the physician considered him to be unemployable.  Again, in June 2004, a VA psychologist noted that the Veteran had severe PTSD with a  GAF score of 40 and the PTSD was so severe that the Veteran was unemployable.

In an August 2004 physician's questionnaire, a VA physician reported that she had been treating the Veteran for four years, was considered his primary care provider regarding his psychiatric condition, and had been able to review his psychiatric reports and treatment records.  It was her opinion that the Veteran experienced occupational and social impairment that met the criteria for a 70 percent evaluation due to chronic adjustment disorder and PTSD. 

A September 2004 mental health initial psychiatric evaluation note reveals that the Veteran was seen with chief complaint of history of PTSD referred from the New Orleans VA Medical Center (VAMC) for follow up.  He reported a complicated history of anxiety attacks, nightmares, trouble staying asleep, irritable mood, and low appetite and energy level.  The Veteran indicated that he had started having symptoms three years prior with panic attacks and paranoia and had been diagnosed with paranoid schizophrenia and adjustment disorder with anxiety.  The Veteran was accompanied by his wife. Mental status examination revealed he was well-nourished; had slurred speech; was cooperative; oriented to person, place and time; had anxious mood; inappropriate affect; and paranoid thought content.  The Veteran denied he was suicidal and/or homicidal but reported auditory hallucinations.  Attention and concentration were fair; short-term memory was intact but long-term memory was impaired; and intellectual functioning was normal.  Axis I diagnoses of history of PTSD, history of adjustment disorder with anxious features, and history of paranoid schizophrenia were made and a GAF range of 30-40 was assigned. 

In October 2004, the Veteran and his wife were seen.  He reported trouble falling asleep and being off Xanax and Trazodone, but no new medical troubles.  The Veteran also complained of irritable mood during the daytime; the examiner noted that his brain injury was discussed and the results of this on mood/mental symptoms.  The Veteran was pleasant with improved alertness, though short-term memory was still poor.  There was no psychosis.  The assessment was PTSD and organic psychosis.  See Houma mental health clinic access note. 

A December 2004 PTSD outpatient note revealed that the Veteran indicated he was still not sleeping and would like to re-start Trazodone (or Zolpidem, which worked best) again for sleep.  Objective evidence revealed that the Veteran was alert, calm and slow with clear speech and euthymic mood. There was no suicidal or homicidal ideation and no psychotic symptoms.  The Veteran's wife indicated that he was sleeping two to four hours per night, but he reported that he did not feel like he was getting any sleep.  The assessment was stable PTSD and insomnia; a history of chronic adjustment disorder was noted. 

In January 2005, the Veteran was seen for a mental health visit that he requested and was accompanied by his wife.  He was casually dressed and displayed slow movements and speech.  It was noted that the Veteran appeared to be seeking medication and was focused on his disability evaluation.  He reported symptoms of depression and stated that he could not deal with pain.  The Veteran also indicated that he felt like a time bomb and reported that he was out of Xanax and wanted an emergency supply, as well as a shot of Thorazine.  The Veteran's high frequency of visits to the Houma clinic was discussed and the Veteran stated that it was due to his anxiety about his upcoming brain surgery.  He admitted to taking more muscle relaxers than had been prescribed and stated that he took 40 Flexaril at one time a few weeks prior.  His wife reported that she was keeping his medications locked up but that he sometimes got his medications in the mail before she was aware they had arrived.  The Veteran denied suicidal or homicidal thoughts and indicated he was committed to safety.  He stated that he did not want to enter a psychiatric hospital but asked if an inpatient stay would affect his disability evaluation.  See mental health - psychology note. 

In March 2005, the Veteran indicated that he had had panic attacks for a few days after a doctor thought he had been drinking.  He was alert and calm in no apparent distress and was accompanied by his wife.  The Veteran's mood was euthymic and affect was flat, but there was no suicidal or homicidal ideation and no psychotic symptoms.  Sleep was described as fair and he reported four to five hours a night. See PTSD outpatient note. 

A letter received from a VA physician in August 2005 notes that the Veteran had PTSD and a GAF score of 41, and that his GAF had been as low as 20 in June 2004.

In December 2005, the Veteran was seen for a follow-up mental health appointment, to which he was 15 minutes late.  He reported anxiety, nightmares, difficulty getting along with his wife, short-term memory problems and difficulty coping with loss of movement in his left arm.  The Veteran indicated that he thought his wife expected too much from him and that they argued about his need for frequent reminders and assistance with daily grooming.  The examiner discussed increasing relaxation and coping skills and decreasing stimulants, especially during regular sleeping hours.  The Veteran indicated that he would decrease use of caffeine and think about quitting cigarettes; he reported that he put puzzles together for stress management.  See Houma mental health clinic access note. 

In November 2006, a VA treatment record notes the Veteran was upset with his wife for spending money and he felt like he had a panic attack.

The Veteran was seen with complaints of hypersomnia and auditory hallucinations mostly in the evening in October 2007.  He indicated that he talked to himself and slept about 16 hours per night.  The Veteran also reported undergoing four brain surgeries, the last one seven months prior.  The examiner reported that the Veteran's speech was unclear and that he was anxious to irritable but coherent and relevant.  There was no suicidal or homicidal ideation, impulse control was very limited, and the Veteran had insight to his illness.  The diagnosis was mood disorder due to general medical condition (GMC) and a GAF of 65 was assigned.  See psychiatry note. 

A November 2007 psychology note reveals that the Veteran completed one hour of individual psychotherapy for active symptoms of PTSD.  He denied suicidal ideation, plan or frankly seriousness of previous comments.  His wife reported that the Veteran would unknowingly call to her and then would not remember.  The Veteran was alert, oriented, coherent and purposeful and there were no signs of hallucinations, delusions, disorganized thought, or suicidal/homicidal ideation.  Appetite, sleep and interests were reported as stable, as was impulse control.  The examiner indicated that the Veteran did not endorse items specific to PTSD.  An Axis I diagnosis of adjustment disorder with mixed anxiety and depressed mood, chronic, was made.  The examiner noted that the Veteran considered the stressor of medical disability a chronic stressor, greater than six months.  The examiner also noted under Axis I that there was no PTSD.  A GAF score of 60 was assigned. 

The Veteran underwent a VA C&P mental disorders examination in January 2008, at which time it was noted that he had been married for 12 years to his second wife and had no children.  It was also noted that he last worked in October 1999 as an 18-wheeler, over-the-road, driver and that he was receiving Social Security benefits because of a failed hernia surgery.  The examiner noted that the Veteran's electronic medical records were reviewed, which revealed numerous mental health problems to include recurrent depressive disorder, not otherwise specified; seizure disorder; PTSD; brain abscess; pain disorder with psychological medical components; mood disorder secondary to general medical condition; and adjustment disorder with mixed anxiety and depressed mood.  The examiner also noted that the Veteran was currently prescribed Restoril, Paxil, Seroquel and Trazodone. 

The examiner specifically noted an August 2007 neurology note containing a diagnosis of brain abscess and craniotomy with left hemiparesis residual to the craniotomy and seizure disorder; an October 2007 psychiatry note containing a diagnosis of mood disorder secondary to general medical condition and a GAF score of 60; and a November 2007 record diagnosing the Veteran with adjustment disorder with mixed anxiety and depressed mood, which also indicated that the Veteran did not have a diagnosis of PTSD and assigned a GAF score of 60. 

The Veteran reported that he had been going for mental health treatment for the past two years at the Alexandria VAMC.  He denied ever having an alcohol or drug problem.  The Veteran reported that he was currently experiencing anxiety and paranoia.  He stated that he felt that he was being watched and that he had a good deal of anger, which began a year prior.  The Veteran indicated that "I tear things up" and that he could not stand to be yelled at.  He reported talking to unseen others and hearing voices and indicated that dead family members talked to him.  He denied ever being suicidal or homicidal.  The Veteran asserted that he had a good marriage, lots of friends, and attended church.  He was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine and reported leisure activities to include going to church and to the movies and working in the yard. 

Mental status examination revealed that the Veteran exhibited a moderate speech articulation disorder possibly associated with his organic brain syndrome.  Thought processes were logical, coherent and relevant.  The examiner described him as an attractive, not very articulate or verbal, well-dressed and well-groomed individual with a trim body build who was cooperative but had great difficulty expressing himself and poor social skills.  The Veteran was well oriented to time, place, person and situation; affect was appropriate; reasoning and fund of general information were good; he exhibited no psychomotor slowing or agitation; verbal comprehension was good; the Veteran seemed distractible and complained of poor short term memory; and sensorium was cloudy.  A review of psychological symptoms resulted in the endorsement of anxiety, panic attacks, depression, insomnia, appetite disturbance, crying spells, anhedonia and nightmares.  The Veteran indicated that he had horrible nightmares concerning brain surgery and being in a coma.  The examiner reported that he indicated obsessional ideation concerning having failed surgeries, anger control problems, and auditory and visual hallucinations as well as paranoia. 

The examiner indicated that the Veteran's problem behaviors have to do with his anger, irritability and mood instability in connection with his organic brain syndrome.  It was also noted that the Veteran seemed to have a normal social existence.  The Veteran was administered selected scales of the Wechsler Adult Intelligence Scale II and it was reported that, overall, his IQ was estimated to fall within the low average range based on a vocabulary scale score of 11 and an information scale score of 7.  It was also noted that the Veteran seemed distractible overall and that his responses were very poor when it came to logical and short term memory.  The Veteran was also administered the Minnesota Multiphasic Personality Inventory-2, which produced an extremely exaggerated and invalid response set.  An Axis I diagnosis of dementia, not otherwise specified, with mood instability and psychosis was made and a GAF score of 45 was assigned.  The examiner noted that it was his/her opinion that the Veteran's primary problems related to his organic impairment, which had caused mood and speech problems and cognitive impairment. 

A February 2008 psychiatry note reveals that the Veteran requested anger management and his Xanax back, but had no other complaints and indicated that his medication was working fine.  The examiner noted that the Veteran had slurred speech but was spontaneous and goal directed with dull affect and dysphoric mood.  He denied suicidal and homicidal ideations and there was no perceptual disturbance.  An Axis I diagnosis of mood disorder due to a general medical condition was made and a GAF score of 60 was assigned.  That same day, the Veteran was seen for a 50 minute psychotherapy appointment and mental health clinic follow-up session due to a diagnosed chronic adjustment disorder.  The Veteran reported that his main problem was that he felt useless and depressed about the state of his health.  The examiner noted that the Veteran did not drive but went to church; he also stayed home and enjoyed making model cars.  He wanted to get back on Xanax for alleged panic attacks.  The examiner reported that he would counsel the Veteran in regard to adjustment problems and indicated that feeling depressed and hopeless was a natural reaction since the Veteran was functioning quite well prior to brain encephalitis and surgeries.  It was noted that the Veteran's wife was very supportive and that a loss of libido had also contributed to his depression.  A GAF of 60 was assigned.  See February 2008 psychology note. 

The Veteran was seen accompanied by his wife in September 2008, at which time he reported that he was doing "pretty good."  He asked to be restarted on Xanax and indicated that he was having dreams again and felt "panicky" and "paranoid."  The Veteran denied any suicidal or homicidal ideations; objective evidence indicated that he was cooperative, coherent and euthymic.  There were no violent ideas, the Veteran was not psychotic, and there was disarticulation of speech but clear sensorium.  The assessment was adjustment disorder with mixed anxiety and depression; a GAF score of 60 was assigned.  See psychiatry note. 

A December 2008 psychology note reveals that the Veteran was seen for a 50 minute evaluation, psychotherapy and mental health clinic follow-up session for a diagnosis of chronic adjustment disorder.  The examiner noted that the Veteran was married without children and was living with his wife, who was unemployed as was the Veteran.  The Veteran's speech was very slurred and his wife was not a good historian.  The examiner noted that although the Veteran could not talk well, he was oriented times four, looked a tad unkempt, and did not seem markedly depressed or anxious.  He was appropriate but showed some major psychomotor retardation with brady kinesia and catalepsy.  The Veteran's thinking seemed normal yet he could not express himself in a coherent manner, which the examiner indicated seemed due to an organic nature rather than a behavioral component.  Insight and judgment were reported as impaired but the examiner indicated that based on what he could understand when the Veteran spoke, he seemed to be of average IQ.  The Veteran was not suicidal or homicidal.  A GAF score of 60 was assigned. 

The Veteran underwent a VA C&P mental disorders examination in December 2008, which was conducted by the same examiner who performed the January 2008 examination.  The Board notes that many of the same findings were noted in December 2008.  Additional information included the examiner's notation of a September 2008 note containing a diagnosis of adjustment disorder with mixed anxiety and depression and a GAF score of 60 and a December 2008 note indicating that the Veteran's speech was incoherent because of organic brain syndrome and a GAF score of 60.  The examiner also noted that the Veteran reported enjoying going to see Dr. Young at the Alexandria VAMC to get things off his chest. 

The Veteran reported that his speech became slurred after his brain surgery and that he experienced homicidal ideation at times.  He also reported mood changes and anger problems to include yelling, screaming and throwing, but no hitting.  The Veteran reported a history of two suicide attempts, but did not indicate when these attempts took place.  The Veteran's wife, who accompanied him to the examination, reported that the Veteran had bad dreams concerning "the morgue" he was exposed to and daily thoughts of "he's in the morgue."  The Veteran reported daily thoughts concerning a ship wreck that he was exposed to in service, paranoia, and reported that he talked to himself and heard conversations in his head.  The examiner noted that it was odd that the Veteran had nightmares and thoughts of a morgue given that no one was killed in a ship ramming/wreck described by the Veteran. 

The Veteran reported that his marriage was good but that he had difficulties with anger control problems.  He indicated that he had no children and that he had been married for 12 years to his second wife.  The Veteran was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine.  Mental status examination revealed that he exhibited slurred speech, looked very sad during the course of the interview, and seemed to be rather lethargic.  The examiner reported that the Veteran had logical, coherent and relevant thought processes; was articulate, verbal, well-dressed and well-groomed; was cooperative; had a trim body build; had adequate social skills; and seemed intelligent although his speech was difficult to understand.  The Veteran was also well oriented to time, place, person and situation; affect was one of depression; reasoning was good; fund of general information was good; he exhibited no psychomotor slowing or agitation; verbal comprehension was good, although he seemed distractible; short-term memory was impaired; and sensorium was very cloudy.  A review of psychological symptoms resulted in the endorsement of anxiety as well as panic attacks, depression, insomnia, appetite disturbance, crying spells, anhedonia and nightmares.  The Veteran reported head and stomach pain as well as racing thoughts and anger control problems.  He also indicated paranoia and reported experiencing auditory hallucinations. 

The examiner reported that the Veteran's problem behaviors had to do with his cognitive difficulties including speech problems associated with his brain surgeries.  The examiner also indicated that the Veteran had already been diagnosed with significant problems in memory, concentration and speech and that his cognitive functioning was not reassessed as he had already been seen in January 2008.  The Veteran was administered the Minnesota Multiphasic Personality Inventory-2 producing an extremely exaggerated response set. 

An Axis I diagnosis of dementia with mood disorder and psychosis and mild PTSD (as likely as not) were made.  A GAF score of 45 was assigned.  The examiner noted that the Veteran had two Axis I diagnoses and that both represent separate issues. Regarding the diagnosis of PTSD, the examiner noted that the Veteran was indicating symptoms of PTSD but that the examiner was somewhat skeptical of those symptoms but was giving the diagnosis by giving the Veteran the benefit of the doubt.  The examiner also noted that the Veteran was not really able to say precisely what his symptoms were or to speak very well for himself.  It was the examiner's opinion that the Veteran's dementia was his main problem.  The examiner subsequently noted that the claims folder was reviewed at a later date and that the report remained unchanged following that review. 

The Veteran was seen in February 2009 and reported that he was doing "ok today" but also indicated that he was having some anxiety.  He had no suicidal or homicidal ideations but reported hearing voices telling him to hurt himself or others.  The Veteran indicated that he did not feel that he would listen to the voices and hurt himself or anyone else.  He reported that he stayed up late and then slept all day.  The Veteran denied alcohol and drug use but reported that he wanted to begin taking Xanax.  The examiner explained that the Veteran did not need both Xanax and Temazepan because both were benzos and very addicting.  Objective evidence included that the Veteran was cooperative, coherent and euthymic without violent ideas and disarticulation of speech.  He also had clear sensorium and was not psychotic.  The assessment was adjustment disorder with mixed anxiety and depression; a GAF of 60 was assigned.  See psychiatry note. 

The following day, the Veteran was seen for a 50 minute evaluation, psychotherapy and mental health clinic follow-up for chronic adjustment disorder.  The examiner noted that the Veteran appeared to be a bit anxious and sad and related that his mother had recently died.  It was noted that the Veteran was quite dependent on his wife, who always accompanied him.  The Veteran reported that he easily lost his patience with his wife and family and would like to have some anger management training.  The examiner indicated that this was discussed and it was learned that the Veteran does not like being so dependent on his wife (and vice versa).  The examiner also indicated that the Veteran's thinking seemed a bit tangential and speeded up or manic.  The examiner noted that the Veteran may be exaggerating his mental health symptoms for apparent monetary gain as he did not impress the examiner as someone with anger management issues; that is, his mood and affect was not angry or irritable, he expressed himself coherently, he did not berate his wife, who was also in the session, and his attitude and behavior were appropriate and not hostile.  At the Veteran's request, however, the examiner referred him to the mental health clinic anger management group to assess him further.  The examiner also noted that the Veteran felt he may have symptoms of PTSD, which the examiner doubted.  A GAF of 65 was assigned.  See February 2009 psychology note. 

The Veteran was seen in July 2009, at which time he reported that he was interested in being evaluated for PTSD treatment.  He was asked about current and past suicidal ideation and attempts and denied previous suicidal attempts but reported suicidal thoughts and morbid rumination.  He also reported a general suicide plan (using a knife to cut his throat) but denied specific intent and indicated that he did not want to die and was future-oriented.  The Veteran reported bouts of anger and was noted to appear to be at some risk for self harm, so a suicide safety plan was formulated.  He indicated, however, that he was "fine right now" and his wife also stated that she believed he was ok.  See mental health psychology note. 

The Veteran was administered 45 minutes of supportive psychotherapy with a review of crisis management skills on August 5, 2009.  He denied suicidal and homicidal ideation.  The examiner noted that the Veteran arrived 30 minutes late for his appointment and was accompanied by his wife.  He was appropriately dressed and well-groomed and made frequent eye contact and exhibited linear and sequential thoughts.  The Veteran's mood and affect were brighter and more positive than the last session and his speech was slurred but recognizable.  He denied current suicidal and homicidal thoughts, intent or plans and indicated that he did not have access to guns and that his medications were controlled by his wife.  The Veteran also denied alcohol and illegal drug use and feeling hopeless.  There were no prior suicide attempts.  The Veteran stated that he was doing better and had not had suicidal thoughts in the past two weeks.  He reported taking Xanax five times for panic attacks over the past two weeks and also reported watching more comedy programs on TV.  The examiner noted that the Veteran did not appear to be an immediate risk for suicide and had good understanding of his coping resources and emergency contacts.  An Axis I diagnosis of PTSD (by history) was made.  Id. 

A private psychologist submitted an opinion in August 2012 based on clinical evaluation from May to July 2012.  The psychologist was asked to comment on the Veteran's impairment attributable to his chronic adjustment disorder since 2000.  The psychologist noted in great detail all of the psychiatric treatment the Veteran had received since 2000.  The psychologist also noted that the VA psychiatrists and psychologists over the years had diagnosed him with chronic adjustment disorder, with anxious and depressed mood, PTSD, and major depressive disorder.  His GAF ratings had been as low as 20 (indicating some danger of hurting self or others, or occasionally failing to maintain minimal personal hygiene or gross impairment in communication) and a score of 30 (behavior considerably influenced by delusions or hallucinations or serious impairment in communications or judgment, or inability to function in almost all areas.  He also had been evaluated with a GAF scores of 45 and 35.  Thus, the Veteran's service-connected disability and comorbid disabilities had severely negatively impacted the Veteran in his ability to function socially and occupationally.  The Veteran's psychiatric impairment was also considered in determining that the Veteran was disabled from working according to SSA.  Based on the psychologist's review of the Veteran's claims file and clinically evaluating the Veteran, it was the psychologist's opinion that the Veteran met the criteria for a 100 percent disability rating dating back to 2000, as the Veteran's service-connected disability had led to total occupational and social impairment.  He had paranoid delusions that people were out to get him.  On occasion he had visual and auditory hallucinations.  His depressions could be overwhelming at times; and there had been several incidents where his behavior had been suicidal.  The SSA judge had found that he had frequent deficiencies in concentration and failed to complete tasks in a timely manner in a work-setting or elsewhere.  There also had been findings over the years that the Veteran was unemployable due to his service-connected psychiatric condition.  The psychologist further noted that in his conversation with the Veteran's wife it was apparent that the Veteran's depression and anxiety symptoms had prevented the Veteran from securing and following substantially gainful employment from at least 2000 to present.

The evidence of record from September 25, 2000 to August 10, 2009 shows that the Veteran's adjustment disorder with anxious mood has been manifested by flattened and sometimes inappropriate affect, anxiety attacks, some suicidal ideation, social isolation, irritability, anger control problems including "road rage," paranoid thought content, auditory and visual hallucinations, short and long-term memory impairment, sleep impairment, cloudy sensorium, and somewhat tangential or manic thinking.  These symptoms have not been constant and there have been some allusions to the Veteran seeking monetary gain.  However, overall the adjustment disorder with anxious mood has been manifested by the above-symptoms.  

The Veteran also has been unemployed, having last worked in October 1999 as an 18-wheeler, over-the-road, driver.  He is reportedly receiving Social Security benefits because of his psychiatric condition, but his failed hernia surgery also was noted as affecting his employment.  There are other psychiatric and physiological problems the Veteran has that are separate from his adjustment disorder, including PTSD, schizophrenia, and a brain disorder.  However, none of the medical evidence of record provides a comprehensive analysis of all of the Veteran's psychiatric and physiological problems in order to assess which disorder is responsible for which impairment.  Thus, while there appears to be some overlap in symptomatology, the medical evidence does not clearly differentiate between the impairment caused by the non-service connected PTSD, schizophrenia, and brain disorder and the service-connected adjustment disorder with anxious mood.  For this reason, the Board must assume that all of the Veteran's psychiatric impairment is attributable to his service-connected adjustment disorder with depressed mood.  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Board finds that the evidence of record from September 25, 2000 to August 10, 2009 supports a 70 percent rating for the adjustment disorder with anxious mood.  The Veteran is shown to have deficiencies in most areas, such as work, thinking, and mood, and has symptoms of suicidal ideation, significant panic or depression, impaired impulse control, and difficulty in adapting to stressful circumstances.  These findings more closely approximate the criteria for a 70 percent rating. 

The next higher 100 percent rating is not warranted.  The Veteran is shown to have intermittent reports of auditory and visual hallucinations; but these were not reported to be persistent; and none of the other criteria, or comparable symptoms, for a 100 percent rating are shown.  The Board notes that problems with speech appear to be related to several brain surgeries that the Veteran underwent during the course of the appeal, as these were not noted until after the surgeries.  However, even if the speech impairment is shown as related to the adjustment disorder with anxious mood, the problems with speech have not resulted in total social impairment, as discussed in more detail below; thus the Veteran does not meet the criteria for a total schedular rating for his adjustment disorder with anxious mood.  

Total occupational impairment is shown as a result of the adjustment disorder with anxious mood, as he has not worked since 1999 and several medical professionals have determined that he is unemployable due to his psychiatric impairment.  However, notwithstanding the private psychologist's findings in August 2012, the Veteran is not shown to have total social impairment due to his adjustment disorder with anxious mood prior to August 10, 2009.  Rather, the evidence establishes that the Veteran has been married for over a decade, has a lot of friends, attends church, is able to engage in a normal range and variety of activities of daily living, and reports leisure activities to include going to the movies and working in the yard. See e.g., January 2008 VA C&P mental disorders examination report; February 2008 psychiatry note.  While the Board acknowledges that the Veteran has reported problems getting along with his wife, the fact remains that she supported the Veteran by accompanying him to most, if not all, of his mental health visits, and assisting him when needed.  Also, even though the Veteran is certainly shown to have isolative behavior, the medical evidence does not otherwise demonstrate that he has total social impairment.  Even the SSA decision in November 2000 noting that the Veteran was severely disabled as a result of his anxiety disorder noted that the Veteran had marked (rather than total) social impairment.  Thus, the private psychologist's assessment in August 2012 that the Veteran has total social impairment is not supported by the evidence; and the Board assigns more probative value to the contemporaneous medical evidence demonstrating that while the Veteran's adjustment disorder with anxious mood does cause social impairment, the Veteran is not totally socially impaired.

The Board notes that many GAF scores were assigned prior to August 10, 2009. These scores range between 20 and 65, with the majority of the scores assigned being 60.  Some of the lower scores were assigned at the time of initial mental health evaluations or during VA examinations; the higher scores were assigned by the Veteran's treating physicians.  See VA treatment records and examination reports.  As previously mentioned, GAF scores ranging between 11 and 20 are assigned when there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of 30 reflects behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  Scores between 31 and 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, D.C., American Psychiatric Association  (1994) (DSM-IV). 

The Board notes that a GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

The Board finds that the range of 30-40 is supported by the evidence reported at the time it was assigned and is consistent with a 70 percent rating.  However, the GAF score of 20 is not consistent with most of the evidence of record.  The Veteran has never been shown to be in danger of hurting himself or others.  He has suicidal ideation but no reported attempts during the relevant time frame.  He has never been shown to be frequently violent or to have manic excitement; nor is he shown to have gross impairment in communication in that he is largely incoherent or mute.  As discussed, he does have some speech impairment that seems to be attributed to brain surgery, but he is still coherent and able to speak.  

Other evidence of record supports the GAF score of 60 that was assigned by the majority of medical professionals who evaluated the Veteran's psychiatric functioning throughout the course of his appeal prior to August 10, 2009.  GAF scores ranging between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). See DSM-IV.  These findings are best reflected in the assignment of a rating lower than 70 percent.  However, given the other findings of record that are supportive of a 70 percent rating, the Board has determined that the higher 70 percent rating is more appropriate.

For all the foregoing reasons, the Board finds that the evidence supports the assignment of a 70 percent rating, but no higher, for the adjustment disorder with anxious mood.  Therefore, entitlement to an increased rating for the impairment associated with adjustment disorder with anxious mood is warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  

The Board has taken into consideration the Veteran's lay statements regarding the severity of his adjustment disorder with anxious mood in determining the rating assigned.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  However, the Veteran is not competent to provide medical determinations with respect to the severity of the adjustment disorder with anxious mood and the Board has relied on the medical evidence of record in this regard.  Thus, to the extent that the Veteran has contended that his adjustment disorder with anxious mood is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's adjustment disorder with anxious mood (i.e., suicidal ideation, panic, depression, impaired impulse control, intermittent visual and audio hallucinations, and difficulty in adapting to stressful circumstances) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under DC 9440 contemplates symptoms such as occupational and social impairment with deficiencies in most areas, such as work, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  While persistent hallucinations are included in the criteria for a 100 percent rating, the Veteran's reported hallucinations have been on an intermittent basis, and have not been reported as being persistent.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.



III.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a). 

The Veteran is service connected for the following disabilities:  adjustment disorder with anxious mood, rated as 70 percent disabling from September 25, 2000; hemorrhagic gastritis with duodenitis and hiatal hernia, rated as 30 percent disabling from August 11, 1990; bilateral varicose veins, rated as 10 percent disabling from August 11, 1990; scar from right inguinal hernia repair, rated as 10 percent disabling from September 10, 1997; postoperative hemorrhoids rated as 0 percent disabling from August 11, 1990; and right inguinal hernia rated as 0 percent disabling from August 11, 1990.  His combined ratings are as follows:  40% from August 11, 1990; 50% from September 10, 1997; and 90% from September 25, 2000.  He also was assigned a TDIU effective August 10, 2009 due to his service-connected adjustment disorder with anxious mood.  The issue at hand is whether he is entitled to a TDIU prior to that date.  

The record shows that the Veteran meets the schedular criteria for a TDIU due to his service-connected disabilities as of September 25, 2000.  Since a rating of 70 percent for the adjustment disorder with anxious mood was granted as of this Board decision, effective September 25, 2000, the Veteran actually meets the schedular criteria for a TDIU as of September 25, 2000 based on this disability alone, per 38 C.F.R. § 4.16(a).  As it is more favorable to the Veteran for him to be assigned a TDIU based on one disability, the initial inquiry is whether his service-connected adjustment disorder with anxious mood alone precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage") from September 25, 2000 to August 10, 2009.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. 

The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In November 2000, the Veteran was found to be disabled pursuant to SSA standards based on a primary diagnosis of anxiety disorder and a secondary diagnosis of PTSD.  It was noted that the Veteran's anxiety disorder, specifically his PTSD with a GAF score of 41 indicated severe impairment within the meaning of SSA regulations.  The medical evidence revealed a generalized persistent anxiety accompanied by motor tension, autonomic hyperactivity, apprehensive expectation or vigilance and scanning; a persistent irrational fear of a specific object, activity, or situation, which resulted in a compelling desire to avoid the dreaded object, activity, or situation; recurrent severe panic attacks manifested by a sudden unpredictable onset of intense apprehension, fear, terror, and a sense of impending doom occurring on the average of at least once a week; recurrent obsession or compulsions, which are a source of marked distress; recurrent and intrusive recollections of a traumatic experience, which are a source of marked distress; and PTSD with a GAF score of 41.  

It was noted that the symptoms resulted in complete inability to function independently outside of the area of his home.  The Veteran had marked restrictions of activities of daily living and marked difficulties in maintaining social functioning.  He had frequent deficiencies of concentration, persistence or pace resulting in the failure to complete tasks in a timely manner (in work settings or elsewhere).  He had not had episodes of deterioration or decompensation in work or work-like settings, which caused the individual to withdraw from that situation or to experience exacerbations of signs and symptoms (which might include deterioration of adaptive behaviors) as he had not worked since his alleged onset date.  SSA determined that the Veteran became disabled on September 9, 1999.

In April 2003, a VA physician noted that the Veteran had PTSD with psychotic symptoms.  He heard voices, experienced paranoia, and had depression and anxiety.  His GAF score was 35 and the physician considered him to be unemployable.  Again, in June 2004, a VA psychologist noted that the Veteran had severe PTSD with a GAF score of 40 and the PTSD was so severe that the Veteran was unemployable.

A private psychologist submitted an opinion in August 2012 based on clinical evaluation from May to July 2012.  The psychologist was asked to comment on the Veteran's impairment attributable to his chronic adjustment disorder since 2000.  The psychologist noted in great detail all of the psychiatric treatment the Veteran had received since 2000.  The psychologist also noted that the VA psychiatrists and psychologists over the years had diagnosed him with chronic adjustment disorder, with anxious and depressed mood, PTSD, and major depressive disorder.  His GAF ratings had been as low as 20 (indicating some danger of hurting self or others, or occasionally failing to maintain minimal personal hygiene or gross impairment in communication) and a score of 30 (behavior considerably influenced by delusions or hallucinations or serious impairment in communications or judgment, or inability to function in almost all areas.  He also had been evaluated with a GAF scores of 45 and 35.  Thus, the Veteran's service-connected disability and comorbid disabilities had severely negatively impacted the Veteran in his ability to function socially and occupationally.  The Veteran's psychiatric impairment was also considered in determining that the Veteran was disabled from working according to SSA.  Based on the psychologist's review of the Veteran's claims file and clinically evaluating the Veteran, it was the psychologist's opinion that the Veteran met the criteria for a 100 percent disability rating dating back to 2000, as the Veteran's service-connected disability had led to total occupational and social impairment.  He had paranoid delusions that people were out to get him.  On occasion he had visual and auditory hallucinations.  His depressions could be overwhelming at times; and there had been several incidents where his behavior had been suicidal.  The SSA judge had found that he had frequent deficiencies in concentration and failed to complete tasks in a timely manner in a work-setting or elsewhere.  There also had been findings over the years that the Veteran was unemployable due to his service-connected psychiatric condition.  The psychologist further noted that in his conversation with the Veteran's wife it was apparent that the Veteran's depression and anxiety symptoms had prevented the Veteran from securing and following substantially gainful employment from at least 2000 to present.

In viewing the medical evidence of record, the Board finds that the Veteran is precluded from securing or following a substantially gainful occupation, primarily due to his adjustment disorder with anxious mood.  While there are other psychiatric problems the Veteran has that are separate from his adjustment disorder, including PTSD, major depressive disorder, none of the medical evidence of record provides a comprehensive analysis of all of the Veteran's psychiatric problems in order to assess which disorder is responsible for which impairment.  Thus, while there appears to be some overlap in symptomatology, the medical evidence does not clearly differentiate between the impairment caused by the non-service connected psychiatric disorders, and the service-connected adjustment disorder with anxious mood.  For this reason, the Board must assume that all of the Veteran's psychiatric impairment is attributable to his service-connected adjustment disorder with depressed mood.  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Thus, a TDIU is warranted 

due to the service-connected adjustment disorder with depressed mood, effective from September 25, 2000 (i.e., the day he met the schedular criteria for a TDIU).  


ORDER

Entitlement to an increased evaluation of 70 percent, but no higher, for an adjustment disorder with an anxious mood, effective September 25, 2000 to August 10, 2009, is granted, subject to the statutes and regulations governing the payment of monetary benefits. 

Entitlement to a total disability rating based on individual unemployability due to the service-connected adjustment disorder with depressed mood is granted, effective September 25, 2000 to August 10, 2009, subject to the statutes and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


